Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The device as claimed in claims 1-4 is not disclosed or taught by the prior art with wherein in the second mode, the first beam output and the second beam output have staggered duty cycles whereby when a pulse of the first beam is high a pulse of the second beam is low and whereby when the pulse of the first beam is low, the pulse of the second beam is high along with the remaining limitations of the claims.
The device as claimed in claims 5-9 is not disclosed or taught by the prior art with wherein, in the first mode, the first laser diode is operated at a first duty cycle and in the second mode the first laser diode is operated at a second duty cycle, different than the first duty cycle; and wherein, in the second mode, the second laser diode is operated at a third duty cycle, wherein the second duty cycle and the third duty cycle are staggered; wherein the first visible output beam produces a line and wherein the second visible output beam produces a dot; and wherein the dot intersects with the line along with the remaining limitations of the claims.
The device as claimed in claims 10-13 is not disclosed or taught by the prior art with wherein the first laser diode has a first duty cycle, the second laser diode has a second duty cycle, and the first duty cycle is staggered with respect to the second duty cycle along with the remaining limitations of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/Primary Examiner, Art Unit 2855